11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Lone Star Transmission, LLC,                  * From the 91st District
                                                Court of Eastland County,
                                                Trial Court No. CV1242569.

Vs. No. 11-13-00014-CV                        * November 7, 2013

Wilks Ranch Texas, Ltd.,                      * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)


     This court has considered Lone Star Transmission, LLC and Wilks Ranch
Texas, Ltd.’s joint motion to dismiss this appeal and concludes that the motion
should be granted. Therefore, in accordance with this court’s opinion, the trial
court’s judgment is set aside; this case is remanded to the trial court for further
proceedings in accordance with the parties’ settlement agreement; and the appeal is
dismissed. The costs incurred by reason of this appeal are taxed against the party
incurring the same.